Citation Nr: 1815392	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-35 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 16, 2017.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1968 to June 1970, with service in the Republic of Vietnam.  His combat medals include the Bronze Star Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran presented sworn testimony at a hearing before the undersigned in December 2017.  

While this matter was pending, the RO found that the requirements for entitlement to TDIU had been met as of October 16, 2017.  Consequently, the Board has modified the issues on appeal.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Prior to the promulgation of this decision, the Veteran submitted correspondence indicating he wished to withdraw his claim for an increased rating for PTSD, and affirmed this intention at his December 2017 hearing before the Board.

2.  The Veteran has been unable to obtain or maintain substantially gainful employment due to his service disabilities since May 19, 2010.  


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an increased rating for PTSD have been met.  38 U.S.C. § 7105 38 C.F.R. § 20.204.

2.  The criteria for entitlement to a TDIU beginning May 18, 2010 have been met.  38 U.S.C. § 5110; 38 C.F.R. §§ 3.1, 3.104, 3.151, 3.155, 3.156, 3.400, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  ENTITLEMENT TO A RATING IN EXCESS OF 70 PERCENT FOR PTSD

The Board does not have jurisdiction to review the claim of entitlement to an increased ratings for PTSD because Veteran withdrew the claim prior to the issuance of this decision.  An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran submitted a written communication withdrawing the claim of entitlement to an increased rating for PTSD in September 2017 and affirmed his intention in the course of his December 2017 hearing.  See Hr'g Tr. at 1.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.

II.  ENTITLEMENT TO AN AWARD OF TDIU PRIOR TO OCTOBER 16, 2017  

Since the Veteran was granted TDIU after his hearing, the VA and the Veteran now agree that he meets the criteria for TDIU.  The dispute is now about what whether TDIU should be awarded at an earlier effective date.  The Veteran has indicated that a grant of TDIU effective May 19, 2010, would satisfy his appeal.  See Hr'g. Tr. at 13.  The Board agrees that the Veteran met the requirements for TDIU at that time.  The Veteran has had a rating of 70 percent for his PTSD for the entire period on appeal.  This not only satisfies the schedular requirements for TDIU enumerated at 38 C.F.R. § 4.16(a), but also indicates that the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Multiple letters from the Veteran's former coworkers and from his spouse show that the Veteran has suffered from significant anger and impulse control problems since May 2010.  The medical evidence of record from multiple mental health providers and examiners also show significant anger and impulse issues.  While the Veteran has substantial job experience as evidenced by many years of employment with the FFA, the medical and lay evidence shows that the Veteran's angry responses to stressful situations stemming from his PTSD have resulted in him being unable to function in an occupational environment.  This same evidence shows that this impairment has been present since May 19, 2010 and accordingly the Board finds that an award of a TDIU is warranted effective May 19, 2010.  As the Veteran has indicated that a an award of TDIU effective May 19, 2010 would satisfy his appeal, this represents a complete grant of the benefits sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


ORDER

The appeal of the issue of entitlement to a rating in excess of 70 percent for PTSD is dismissed.

Subject to the law and regulations governing payment of monetary benefits, an award of a TDIU effective May 19, 2010 is warranted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


